Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2020 has been entered.
 
Claim Objections
Claim 2, line 2; claim 4, line 8-9; claim 12, line 2; claim 13, line 3 is objected to because of the following informalities:  “the penetration height” should be - -a penetration height- -.  Appropriate correction is required.
Claim 12, line 2 is objected to because of the following informalities:  “a momentum flux” should be - -the momentum flux- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-2, 4-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al (JP 2012144984 A as referenced in the IDS dated 8/24/2016 and OA dated 11/26/2019) in view of Walker et al (US 2003/0205042 as referenced in OA dated 3/19/2019).
Regarding claim 1, Tajiri discloses a jet engine (Figure 2, 5) comprising: 
an inlet (Figure 2, 15) configured to take in air (Figure 2, 15 takes in air);
a combustor (Figure 2, S and associated fuel equipment) configured to combust fuel (Fuel from Figure 3, 25) by using the air; and 
a control unit (Figure 3, 23.  Figure 3, 23 is most likely a computer because the dashed lines from 23 represent an electrical signal) configured to control supply of the fuel, 
wherein the combustor comprises: 
a fuel supplying section (The object that supplies fuel to Figure 3, 21) configured to supply the fuel; 
an injector (Figure 3, 21) having an opening (Figure 3, 25) configured to inject the fuel supplied from the fuel supplying section; 
a pipe (The pipe from Figure 3, 21 to 25) configured to send the fuel from the fuel supplying section to the opening; and 
a valve (Figure 3, 26.  Paragraph 0022.  Merriam Webster defines valve as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”) provided for the pipe,
the control unit is configured to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a cross-section area of the pipe by the valve (Functional Language, the control unit is capable of increasing the momentum flux of the fuel based on increasing an airspeed or decreasing an altitude of the jet engine by changing a cross-section area of the pipe by the valve.  Paragraph 0026.  Figure 3, 26 changes the momentum flux of the fuel because 26 can fully and partially close the injection orifices which changes the cross sectional area of the pipe.  Decreasing or increasing the cross sectional area of the pipe increases or decreases, respectively, the momentum flux.  Decreasing the cross sectional area can occur during an increase of airspeed or decrease of altitude.).
Tajiri does not disclose wherein the computer is configured to control the pump in response to a command of an autopilot to supply a total flow rate of the fuel to the injector.
However, Walker teaches a jet engine (The aero gas turbine engine in Paragraph 0001) with a pump (Figure 1, 8) configured to supply fuel (Paragraph 0031); a valve (Figure 1, 10) provided for a pipe (Figure 1, 16), wherein a computer (Figure 1, 12, Paragraph 0002) is configured to control the pump (Figure 1, 8.  Paragraph 0002 and 0032) in response to a command (Functional Language, The throttle lever position set by the autopilot described in Paragraph 0002) of an autopilot (The autopilot described in Paragraph 0002) to supply a total flow rate (The fuel rate to the combustor described in Paragraph 0002, which is the total fuel rate to the fuel nozzles, Figure 1, 2) of the fuel to an injector (Figure 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tajiri wherein the control unit is a computer, wherein the fuel supplying section is a pump, and wherein the computer is configured to control the pump in response to a command of an autopilot to supply a total flow rate of the fuel to the injector as taught by and suggested by Walker because it has been held that a simple substitution of one known element (The control unit and fuel supplying section of Tajiri), for another (The computer and pump, respectively, of Walker), to obtain predictable results, to control the supply of fuel (computer) and supply fuel (pump), was an obvious extension of prior art teachings, KSR, 550 U.S. 398, 415-421; MPEP 2141 III B and because it has been held that applying a known technique, in this case Walker’s use of the computer to control the pump in response to a command of an autopilot according to the steps described immediately above, to a known device, in this case, Tajiri’s jet engine, ready for improvement to yield predictable (Paragraph 0002), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a pump as the fuel supplying section and a computer as the control unit and adds an autopilot for controlling the total fuel flow).
Regarding claim 2, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the control unit (The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) is configured to control a penetration height of the fuel such that the fuel passes through a flame stabilization possible region (Functional Language, the control unit is capable of controlling a penetration height of the fuel, so that the fuel passes through a flam stabilization possible region.  In the instant application, the flame stabilization possible region is a preset height of the combustor.  Because the valve of Tajiri affects the momentum flux which controls the penetration height, the valve will also control whether the fuel passes through this flame stabilization possible region or preset height.).
Regarding claim 4, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the injector has a plurality of said openings (Figure 4, 25) injecting the fuel, 
wherein the injector comprises: 
a plurality of said pipes (The plurality of pipes feeding the plurality of openings as shown in Figure 4, 25) configured to send out the fuel from the pump to the plurality of said openings; and 
a plurality of said valves (Each portion of Figure 3, 26 which closes each 25 is considered a valve.  Paragraph 0026 states that 26 is capable of fully and partially closing each fuel injection opening.) provided on a way (The location of the valves on the plurality of pipes) of at least some of the plurality of said pipes (Figure 4 and 5 show the plurality of valves would be on the way to at least some of the plurality of pipes), and 
(The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) is configured to control the plurality of said valves (Paragraph 0026) to control a penetration height of the fuel (Functional Language, The control unit of Tajiri is capable of controlling the plurality of said valves to control a penetration height.  Paragraph 0026.  Figure 3, 26 controls the penetration height because it can fully and partially close the injection orifices which changes the cross sectional area of the pipe which controls the momentum flux. The momentum flux controls the penetration height.).
Regarding claim 5, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the plurality of said openings are arranged in an array (The array of Figure 4, 25) in a direction (The array of Figure 4, 25 is vertical.  The array is perpendicular to a direction of a flow path of the air) perpendicular to a direction (The direction of the airflow in Figure 4 is horizontal) of a flow path of the air (The flow path of air is horizontal in Figure 4).
Regarding claim 6, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the control unit (The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) controls at least one (Figure 3, 26 which closes Figure 4, 25) of the plurality of said valves to be set to a close state (Figure 4, there are two instance of 25 which are closed), such that a number of the plurality of said openings that inject the fuel decrease when the airspeed (Paragraph 0024-0026.  The control of the valves happens at supersonic speeds which is an increase from subsonic speeds) of the jet engine increases.
Regarding claim 7, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the plurality of said openings are same in area (Figure 4 denotes two openings as 25 which are the same thing which means they are the same in area).
Regarding claim 8, Tajiri in view of Walker teaches the invention as claimed.
(The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) is configured to control an open or close state (Functional Language, The open/close states of each Figure 3, 26 which correspond to the open/close states of Figure 4, 25) of each of the plurality of said valves in a high-speed stage (Functional Language, Paragraph 0024.  This occurs during supersonic speeds which is a high-speed stage), such that the fuel is injected from one of every adjacent two of the plurality of said openings (Functional Language, One of every adjacent two of the plurality of openings injects fuel in Figure 4).
Regarding claim 12, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the control unit (The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) is configured to control a penetration height of the fuel to increase the momentum flux (Functional Language, the control unit is capable of controlling a penetration height of the fuel.  Paragraph 0026.  Figure 3, 26 controls the penetration height because it can fully and partially close the injection orifices which changes the cross sectional area of the pipe which controls the momentum flux of the fuel.  The momentum flux controls the penetration height.) of the fuel by decreasing the cross-section area of the pipe by the valve (Functional Language, When Figure 3, 26 constricts and decreases the area, the momentum flux will increase. From continuity the volumetric flow rate (ρ*V, where ρ is density, and V is the speed of the fluid), is increased when area decreases.  Decreasing the area would increase V, and thus increase momentum flux.).
Regarding claim 13, Tajiri in view of Walker teaches the invention as claimed.
Tajiri further discloses wherein the control unit (The control unit of Tajiri in the combined invention of Tajiri in view of Walker is a computer) controls the valve to change the cross-section area of the pipe while maintaining the total flow rate of the fuel (Functional Language, The flow volume of the fuel or volumetric flow rate (ρ*V, where ρ is density, and V is the speed of the fluid), is increased when area decreases.  However, the flow rate ρ*V*A (where A is the cross sectional area in which the fluid passes) must be constant because of continuity) to control a penetration height of the fuel (Functional Language, the control unit is capable of controlling a penetration height of the fuel.  Paragraph 0026.  Figure 3, 26 controls the penetration height because it can fully and partially close the injection orifices which changes the cross sectional area of the pipe which controls the momentum flux of the fuel.  The momentum flux controls the penetration height.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of Walker in view of Giles (US 4381642 as referenced in OA dated 3/19/2019).
Regarding claim 10, Tajiri discloses a flying object (Figure 1, 1) comprising: 
a jet engine (Figure 2, 5) which comprises: 
an inlet (Figure 2, 15) configured to take in air (Figure 2, 15 take in air),
a combustor (Figure 2, S and associated fuel equipment) configured to combust fuel (Fuel from Figure 3, 25) by using the air, and 
a control unit (Figure 3, 23.  Figure 3, 23 is most likely a computer because the dashed lines from 23 represent an electrical signal) configured to control supply of the fuel; 
3wherein the combustor comprises: 
a fuel supplying section (The object that supplies fuel to Figure 3, 21) configured to supply the fuel; 
an injector (Figure 3, 21) having an opening (Figure 3, 25) configured to inject the fuel supplied from the fuel supplying section;
a pipe (The pipe from Figure 3, 21 to 25) configured to send the fuel from the fuel supplying section to the opening; and 
(Figure 3, 26.  Paragraph 0022.  Merriam Webster defines valve as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”) provided for the pipe; 
the control unit is configured to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a cross section area of the pipe by the valve (Functional Language, the control unit is capable of increasing the momentum flux of the fuel based on increasing an airspeed or decreasing an altitude of the jet engine by changing a cross-section area of the pipe by the valve. Paragraph 0026. Figure 3, 26 changes the momentum flux of the fuel because 26 can fully and partially close the injection orifices which changes the cross sectional area of the pipe.  Decreasing or increasing the cross sectional area of the pipe increases or decreases, respectively, the momentum flux.  Decreasing the cross sectional area can occur during an increase of airspeed or decrease of altitude.).
Tajiri does not disclose the computer is configured to control pump in response to a command of an autopilot to supply a total flow rate of the fuel to the injector; and a rocket motor connected with the jet engine.
However, Walker a jet engine (The aero gas turbine engine in Paragraph 0001) with a pump (Figure 1, 8) configured to supply the fuel (Paragraph 0031); a valve (Figure 1, 10) provided for a pipe (Figure 1, 16), a computer (Figure 1, 12, Paragraph 0002) is configured to control the pump (Figure 1, 8.  Paragraph 0002 and 0032) in response to a command (Functional Language, The throttle lever position set by the autopilot described in Paragraph 0002) of an autopilot (The autopilot described in Paragraph 0002) to supply a total flow rate (The fuel rate to the combustor described in Paragraph 0002, which is the total fuel rate to the fuel nozzles, Figure 1, 2) of the fuel to an injector (Figure 1, 2).
(The control unit and fuel supplying section of Tajiri), for another (The computer and pump, respectively, of Walker), to obtain predictable results, to control the supply of fuel (computer) and supply fuel (pump), was an obvious extension of prior art teachings, KSR, 550 U.S. 398, 415-421; MPEP 2141 III B and because it has been held that applying a known technique, in this case Walker’s use of the computer to control the pump in response to a command of an autopilot according to the steps described immediately above, to a known device, in this case, Tajiri’s jet engine, ready for improvement to yield predictable results, in this case automating fuel control in a jet engine (Paragraph 0002), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a pump as the fuel supplying section and a computer as the control unit and adds an autopilot for controlling the total fuel flow).
Tajiri in view of Walker does not teach a rocket motor connected with the jet engine.
However, Giles teaches a rocket motor (Figure 1, 29 and 28 make up a rocket motor) connected with a jet engine (Figure 1-3, 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tajiri in view of Walker to include a rocket motor connected with the jet engine as taught by and suggested by Giles in order to boost the ramjet to the best operation (supersonic flight speeds) (Column 1, line 16-19) which does not require any complicated mechanical geometry changes (Column 1, line 37-39) (The modification uses a rocket to boost the ramjet).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri in view of Walker and Bates (Solid Hydrogen Fueling of an Air Breathing Supersonic Combustor). 

    PNG
    media_image1.png
    536
    947
    media_image1.png
    Greyscale

Table 1
Regarding claim 11, Tajiri discloses a method of operating a jet engine (Figure 2, 5) which comprises: 
an inlet (Figure 2, 15) configured to take in air (Figure 2, 15 takes in air);
a combustor (Figure 2, S and associated fuel equipment) configured to combust fuel (Fuel from Figure 3, 25) by using the air; and 
a control unit (Figure 3, 23.  Figure 3, 23 is most likely a computer because the dashed lines from 23 represent an electrical signal) configured to control supply of the fuel, 
wherein the combustor comprises: 
a fuel supplying section (The object that supplies fuel to Figure 3, 21) configured to supply the fuel; 
(Figure 3, 21) having an opening (Figure 3, 25) configured to inject the fuel supplied from the fuel supplying section;
a pipe (The pipe from Figure 3, 21 to 25) through which the fuel is sent out from the fuel supplying section to the opening; and 
a valve (Figure 3, 26.  Paragraph 0022.  Merriam Webster defines valve as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”) provided for the pipe, 
wherein the method of operating the jet engine comprises: 
changing a momentum flux of the fuel by changing a flow-path cross-section area of the pipe by the valve (Figure 3, 26 changes the momentum flux of the fuel because 26 can fully and partially close the injection orifices which changes the cross sectional area of the pipe.  Decreasing or increasing the cross sectional area of the pipe increases or decreases, respectively, the momentum flux.). 
Tajiri does not disclose supplying, by the pump, the fuel to the injector in a total flow rate of the fuel in response to a command of an autopilot and increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a flow-path cross-section area of the pipe by the valve.
However, Walker a jet engine (The aero gas turbine engine in Paragraph 0001) with a pump (Figure 1, 8) configured to supply fuel (Paragraph 0031); a valve (Figure 1, 10) provided for a pipe (Figure 1, 16); supplying, by the pump (Figure 1, 8.  Paragraph 0002 and 0032), the fuel to an injector in a total flow rate (The fuel rate to the combustor described in Paragraph 0002, which is the total fuel rate to the fuel nozzles, Figure 1, 2) of the fuel in response to a command (Functional Language, The throttle lever position set by the autopilot described in Paragraph 0002) of an autopilot (The autopilot described in Paragraph 0002).
(The control unit and fuel supplying section of Tajiri), for another (The computer and pump, respectively, of Walker), to obtain predictable results, to control the supply of fuel (computer) and supply fuel (pump), was an obvious extension of prior art teachings, KSR, 550 U.S. 398, 415-421; MPEP 2141 III B and because it has been held that applying a known technique, in this case Walker’s use of the computer to control the pump in response to a command of an autopilot according to the steps described immediately above, to a known device, in this case, Tajiri’s jet engine, ready for improvement to yield predictable results, in this case automating fuel control in a jet engine (Paragraph 0002), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a pump as the fuel supplying section and a computer as the control unit and adds an autopilot for controlling the total fuel flow).
Tajiri in view of Walker does not teach increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a flow-path cross-section area of the pipe by the valve.
However, Bates teaches a method of operating a jet engine (The scramjet in the abstract) comprising
increasing a momentum flux of a fuel (The fuel in the example given in the last paragraph of “Particle Jets” section of “Results and Discussion”.) based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine (The conclusion states that q=6 is necessary for the jet to penetrate into the flow.  Applying this to the example given in the last paragraph of “Particle Jets” section of “Results and Discussion”.  One of ordinary skill in the art would recognize that momentum flux increases as airspeed increases or altitude decreases.  See Table 1 above.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Tajiri in view of Walker wherein increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine as taught by and suggested by Bates in order to provide the necessary penetration into the flow (Conclusion.  The modification increases the momentum flux as airspeed increases of altitude decreases).
It is herein asserted that the combined invention of Tajiri in view of Walker and Bates has increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a flow-path cross-section area of the pipe by the valve because it is the valve of Tajiri which controls the momentum flux by changing a flow-path cross-section area of the pipe.  Applying the teaching of Bates to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude to Tajiri in view of Walker would have the valve of Tajiri increasing a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude by changing a flow-path cross-section area of the pipe.

Response to Arguments
Applicant's arguments filed 6/25/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Tajriri does not disclose or suggest a computer “configured to increase a momentum flux of the fuel based on increasing an airspeed of the jet engine or decreasing an altitude of the jet engine by changing a cross-section area of the pipe by the valve”.  Examiner respectfully disagrees.  The term “configured to” invokes functional language, so that the control unit of Tajiri needs only to be capable of increasing a momentum flux of the 
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engineering Toolbox lists the density of air as a function of altitude.
Aerospaceweb.org lists the speed of sound as a function of altitude.
Hewitt et al (US 9726115) states that it is known to use an autopilot in a ramjet.
Bell et al (US 4327886) states that it is known to use an autopilot in a ramjet.
Seamone (US 3448947) states that it is known to use an autopilot in a ramjet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741